United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3990
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Dean Earl Wilkens

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                            Submitted: October 24, 2013
                              Filed: February 6, 2014
                                  ____________

Before LOKEN, GRUENDER, and SHEPHERD, Circuit Judges.
                          ____________

SHEPHERD, Circuit Judge.

      Dean Earl Wilkens was convicted after a jury trial of four counts of aggravated
sexual abuse. Following his conviction, the district court1 sentenced Wilkens to 360
months imprisonment. Wilkens appeals, claiming the court committed numerous trial

      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota.
errors and requesting the verdict be set aside and his conviction reversed or, in the
alternative, that his sentence be vacated and the case remanded for a new trial. We
affirm.

                                          I.

       In December 2011, a school social worker received an anonymous report that
Wilkens was abusing a child residing in his home. At the time, Wilkens and his
former wife, now known as Judith Jourdain, lived on the Red Lake Indian
Reservation. Several children resided in their home, including the victims of the
offenses of conviction, D.J. and T.J., who are Jourdain’s biological grandchildren and
Wilkens’s step-grandchildren. L.B., a child involved in a count dismissed at trial,
also resided in the home. L.B. is the biological grandchild of Jourdain and Wilkens.
After receiving the information, the social worker interviewed D.J., who told her
Wilkens had sexually abused her numerous times. The social worker reported D.J.’s
disclosure to social services, and eventually the case was referred to the Family
Advocacy Center of Northern Minnesota (FACNM), which provides forensic
interviews and medical examinations of children. Nine of Jourdain and Wilkens’s
grandchildren residing in their home were sent for an evaluation at the FACNM.
D.J., T.J., and L.B. all expressed in their interviews that Wilkens had sexually abused
them.

      Wilkens was charged with four counts of sexual assault and one count of
abusive sexual conduct. Because the offenses occurred on the Red Lake Indian
Reservation, he was charged with violating 18 U.S.C. §§ 1151; 1153(a); 2241(c); and
2246(2)(A), (B), and (C). The count involving L.B., Count 5, was dismissed by the
Government during trial after seven-year-old L.B. was unable to adequately answer
questions posed to her.




                                         -2-
                                          II.

      Wilkens claims the trial court committed error by: (1) denying his motion to
sever counts before and during trial; (2) excluding certain videotape evidence after
his counsel focused on the evidence during closing argument; (3) striking Jourdain’s
testimony, including testimony of possible government threats made against her, after
she invoked her Fifth Amendment right against self-incrimination; (4) sustaining
relevancy objections to testimony regarding the victims’ sexual abuse history; and
(5) sustaining relevancy objections to evidence of a strained relationship between
Wilkens and the victims’ fathers. We address each in turn.

                                 A. Motion to Sever

       First, Wilkens argues the district court abused its discretion in denying his
motions to sever the counts both before and during the trial. The Federal Rules of
Criminal Procedure permit separate offenses to be joined for trial when the offenses
are “of the same or similar character.” Fed. R. Crim. P. 8(a). A court may sever the
counts for trial if the consolidation prejudices the defendant. Fed. R. Crim. P. 14(a).
Severance is appropriate if there is “a serious risk that a joint trial would compromise
a specific trial right of one of the defendants, or prevent the jury from making a
reliable judgment about guilt or innocence.” Zafiro v. United States, 506 U.S. 534,
539 (1993). “We reverse a denial of a motion to sever only when the defendant
shows an abuse of discretion that resulted in severe prejudice.” United States v.
Crouch, 46 F.3d 871, 875 (8th Cir. 1995).

      A magistrate judge recommended that Wilkens’s pretrial motion to sever be
denied because Wilkens had not demonstrated a joint trial would cause severe or
compelling prejudice and because proof of all of the counts would nonetheless be
admissible in separate trials. The trial court adopted the recommendation and denied
the motion. After Count 5 was dismissed during trial, Wilkens moved again to sever

                                          -3-
the remaining counts, and the court denied the motion. Wilkens now argues the jury
could not make a reliable judgment about his guilt or innocence because the case,
involving five counts, including one count dismissed during the trial, and three
victims, was too complex for the jury to compartmentalize the evidence, and, thus,
he was severely prejudiced.

       We are not persuaded that Wilkens was severely prejudiced by the joinder of
the offenses. “[A] defendant cannot show prejudice when evidence of the joined
offense would be properly admissible in a separate trial for the other crime.” United
States v. Brown, 653 F.3d 656, 662 (8th Cir. 2011) (internal quotation marks
omitted). Although generally evidence of other crimes is not admissible to show the
propensity to commit crimes, sexual assault is an exception. Under Federal Rule of
Evidence 413, evidence of other sexual assaults by the defendant is admissible in
sexual assault cases so long as the party meets certain disclosure requirements and the
evidence is otherwise relevant. United States v. Tyndall, 263 F.3d 848, 850 (8th Cir.
2001). Because the evidence of the other counts would have been admissible in
severed trials, Wilkens cannot show prejudice. See id.

       Wilkens points to the witness’s different versions of events and argues the
counts should have been severed because it is unreasonable to assume that the jury
would be able to separate the evidence. However, a jury will often hear multiple
versions of the same events, and it “has the . . . responsibility to resolve conflicts or
contradictions in testimony.” United States v. Moya, 690 F.3d 944, 949 (8th Cir.
2012). After careful review of the record, we conclude there was little possibility the
jury was confused over which evidence related to which count, and we are satisfied
that the denial of severance did not deprive Wilkens of a fair trial. See United States
v. Jones, 880 F.2d 55, 62 (8th Cir. 1989).




                                          -4-
                          B. The Withdrawal of Exhibit #9

       Next, Wilkens contends the trial court erred in withdrawing from evidence the
videotaped interview of L.B. (Exhibit #9) after closing argument. During trial, the
Government introduced into evidence videotapes of the FACNM interviews of the
three alleged victims. D.J.’s and T.J.’s interviews were both played for the jury;
Exhibit #9, the interview of L.B., was not played. After Count 5 was dismissed, the
Government indicated that its position was Exhibit #9 should be withdrawn. Defense
counsel did not make an argument or give an opinion regarding its admissibility and
the court did not at that time make a definitive ruling on the matter. Defense counsel
then focused on Exhibit #9 during closing argument, characterizing the interviewing
techniques displayed in the video as leading and suggestive. After closing arguments
and after the jury retired for deliberations, the district court granted the Government’s
motion to withdraw Exhibit #9. Though not specifically stated, it is apparent from
the context of the motion to withdraw the exhibit that the court determined that the
exhibit was either no longer relevant or only slightly probative after Count 5 was
dismissed. See Fed. R. Evid. 403(a)(1)(B).

       A district court’s decision to exclude evidence is reviewed for abuse of
discretion. United States v. Cook, 454 F.3d 938, 940 (8th Cir. 2006). Although
relevant evidence is admissible, Fed. R. Evid. 402, it may be excluded if the district
court finds, in its discretion, that “its probative value is substantially outweighed” by
the possibility of “unfair prejudice, confusing the issues, misleading the jury, undue
delay, wasting time, or needlessly presenting cumulative evidence,” Fed. R. Evid.
403. Exhibit #9 was a videotaped interview of the alleged victim L.B., the only
victim alleged in Count 5 of the indictment. At the time Exhibit #9 was withdrawn
from evidence, Count 5 had already been dismissed.

      “[T]he district court [was] in a better position than we to evaluate the
helpfulness of [the evidence] and to make the subtle balancing required by Fed. R.

                                          -5-
Evid. 403.” Hogan v. Am. Tel. & Tel. Co., 812 F.2d 409, 411 n.2 (8th Cir. 1987) (per
curiam). Once Count 5 was dismissed, Exhibit #9 was marginally relevant at best.
The decision of Wilkens’s attorney to focus in closing argument on evidence that the
court had already discussed dismissing does not make that evidence more relevant or
probative to the counts before the jury. Even if it was relevant, the court did not
abuse its discretion in finding that the evidence had the potential of confusing or
misleading the jury since the content of the evidence related to the dismissed count.

                         C. Jourdain’s Stricken Testimony

       Wilkens also appeals the court’s decision to strike Jourdain’s testimony after
she invoked her Fifth Amendment right against self incrimination. Jourdain testified
for the defense on direct examination that D.J. told her she had fabricated the story
of abuse. Defense counsel asked Jourdain if “anyone accused her of lying about that
story.” She responded that the Government’s attorney had. She also responded in the
affirmative when asked if “anyone ever threatened her with consequences if she came
and testified.” Immediately after giving this testimony, the Government objected and
the jury was excused. The Government’s attorney informed the court he had warned
Jourdain of the possible consequences for her if she knew the sexual abuse was going
on or if she told the children not to say anything about it. The court then appointed
a public defender to advise Jourdain of her Fifth Amendment rights. After meeting
with the public defender, Jourdain returned to the stand and invoked her right to
remain silent. The court then struck all of her testimony and admonished the jury to
disregard it.

      Wilkens’s argument concerning Jourdain’s testimony is twofold: (1) the
testimony should have remained in evidence due to its content, and (2) the court erred




                                         -6-
by not allowing the jury to hear the details of any threats made by the Government’s
attorney to determine whether the trial was tainted by prosecutorial misconduct.2

                                i. Striking Testimony

       A trial court’s decision to strike a witness’s testimony after the witness’s
assertion of the Fifth Amendment privilege against self incrimination is reviewed for
an abuse of discretion, and “only in a case of abuse of such discretion resulting in
obvious prejudice should an appellate court intervene.” United States v. Brierly, 501
F.2d 1024, 1027 (8th Cir. 1974). The trial court has the duty to “exercise reasonable
control over the mode . . . of examining witnesses and presenting evidence so as to
[] make those procedures effective for determining the truth.” Fed. R. Evid.
611(a)(1). To provide a trial with a fair truth-seeking process, testimony should be
stricken when its truth cannot be tested. See Smith v. United States, 331 F.2d 265,
277 (8th Cir. 1964). Direct testimony may remain on the record, even though the
witness asserts the privilege against self-incrimination on cross-examination, if the
Fifth Amendment is invoked on cross-examination as to the collateral matters rather
than the details of the direct testimony. Brierly, 501 F.2d at 1027. Here, Jourdain’s
invocation of the Fifth Amendment did not occur on cross-examination, but during
direct examination.

      Wilkens argues the court erred in striking Jourdain’s testimony because the
court did not clarify the subjects as to which Jourdain wished to invoke her Fifth
Amendment right. He suggests that Jourdain may have intended to invoke the right
only as it relates to the threats, but she may have been willing to respond to questions

      2
        In his reply brief, Wilkens attempts for the first time to argue that Jourdain
waived her Fifth Amendment right against self incrimination by taking the stand to
testify. “[W]e generally do not address issues and arguments asserted for the first
time in a reply brief.” Giove v. Stanko, 49 F.3d 1338, 1344 n.4 (8th Cir. 1995). We
will not depart from our general rule in this case.

                                          -7-
on cross-examination regarding D.J.’s credibility. Accordingly, had the court allowed
Jourdain to answer questions on cross-examination concerning D.J.’s credibility, her
direct testimony on the same subject could have remained on the record. We
disagree. The court was within its discretion to determine that Jourdain’s invocation
of her Fifth Amendment rights included a refusal to answer questions on
cross-examination. After meeting with her public defender, she took the stand and
immediately invoked her Fifth Amendment right. The public defender informed the
court that he would “have a hard time advising her to answer even questions
selectively.” Thus, we find the trial court did not abuse its discretion, and no
prejudice resulted, by not requiring the Government to attempt cross-examination
when it was clear Jourdain would not have responded.

       Wilkens also argues Jourdain’s testimony on direct examination concerning the
fabrication of the abuse should have remained on the record because it went to
credibility, regardless of her availability for cross-examination. He points to Brierly,
where we noted a witness’s direct testimony may remain on the record even when the
witness asserts the privilege against self-incrimination when the witness refuses to
give testimony on cross-examination concerning collateral matters or the witness’s
own credibility. 501 F.2d at 1027. Wilkens’s argument misconstrues our holding in
Brierly, which instructs that if “the witness—by invoking the privilege—precludes
inquiry into the details of his direct testimony so that there is a substantial danger of
prejudice, the direct testimony should be stricken in whole or in part.” Id.; see also
Coil v. United States, 343 F.2d 573, 580 (8th Cir. 1965). The details of Jourdain’s
testimony concerned whether D.J. fabricated her story. This testimony is not
collateral matter and did not involve Jourdain’s credibility. Since the details of her
direct testimony were not at all subject to testing through cross-examination, the trial
court did not abuse its wide discretion in striking the testimony. See id.; see also
United States v. Doddington, 822 F.2d 818, 822 (8th Cir. 1987) (striking testimony
of defense witness when not subject to cross-examination by Government).



                                          -8-
        Finally, Wilkens argues that evidence of a predisposition to fabricate sexual
abuse or assault should always be admitted unless its potential for unfair prejudice
substantially outweighs its probative value. It is true that, under Federal Rule of
Evidence 412, courts have found evidence tending to show a predisposition to
fabricate rape can be admitted in some circumstances due to its probative value, even
if it would otherwise be excluded under the Rule. Accord Stephens v. Miller, 13 F.3d
998, 1001-02 (7th Cir. 1994) (en banc). However, the trial court did not exclude this
evidence under Rule 412, and Wilkens’ argument fails to overcome the fact that
Jourdain’s testimony was not subjected to cross-examination.3

      Thus, we conclude that the district court’s decision in this case is a fair one and
“promote[s] the development of evidence law[] to the end of ascertaining the truth
and securing a just determination.” Fed. R. Evid. 102.

                             ii. Prosecutorial Misconduct

       Wilkens further contends the trial court ignored prosecutorial misconduct by
accepting the Government attorney’s account of the conversation he had with
Jourdain and refusing to allow the jury to hear the extent of any threats made against
Jourdain. The test for reversible prosecutorial misconduct has two parts: (1) the
prosecutor’s remarks or conduct must in fact have been improper, and (2) such
remarks or conduct must have prejudicially affected the defendant’s substantial rights
so as to deprive the defendant of a fair trial. United States v. Burrage, 687 F.3d 1015,
1022 (8th Cir. 2012); United States v. Barrera, 628 F.3d 1004, 1007 (8th Cir. 2011).
The defendant may be prejudiced if the prosecutor made threats to a potential defense

      3
       Wilkens vaguely argues that excluding Jourdain’s testimony violated his right
to due process, to confront his accusers, and to offer evidence in his own defense.
However, to provide a trial with a fair truth-seeking process, the testimony should be
stricken when its truth cannot be tested. See Smith v. United States, 331 F.2d 265,
277 (8th Cir. 1964). Wilkens cites no cases holding otherwise.

                                          -9-
witness. United States v. Morrison, 535 F.2d 223, 227-28 (3d Cir. 1976) (holding
that coercive threats during personal interview were impermissible); but see United
States v. Simmons, 699 F.2d 1250, 1251-52 (D.C. Cir. 1983) (holding that a mere
warning of the dangers of testifying was permissible).

       Because Wilkens cannot show that any possible threats by the Government
prejudiced him or denied him a fair trial, there was no error in the court not hearing
the extent of the threats. Jourdain, despite her conversation with the Government’s
attorney, took the witness stand and testified in a manner favorable to Wilkens. It
was Wilkens’ attorney who led her into invoking the Fifth Amendment on direct
examination. Her decision to invoke the Fifth Amendment was not finalized until
after she consulted with her own attorney, which further establishes that it was an
independent, deliberate, and informed decision, rather than the result of any threats
or coercion. See United States v. Mahasin, 362 F.3d 1071, 1086-87 (8th Cir. 2004).

                             D. Sexual Abuse Evidence

       Wilkens argues the court erred in sustaining relevancy objections to evidence
that the victims had been sexually abused in the past by persons other than Wilkens.
Specifically, he argues that, by not hearing testimony of prior abuse, the jury assumed
the only way the children could have acquired the arguably advanced sexual
knowledge to which they testified was as a result of abuse from Wilkens. Wilkens
maintains, however, the victims’ history of abuse serves as an alternative explanation
for their sexual knowledge.

      T.J. and D.J. testified in great detail regarding the abuse, arguably exhibiting
sexual knowledge beyond their age. Wilkens attempted to elicit testimony from two
witnesses that the children had previously been abused by their fathers, to which
relevancy objections by the Government were sustained. The Government argued in
closing that the only way the children could have known the level of sexual detail to

                                         -10-
which they testified was if Wilkens had abused them. Wilkens made no objection
during closing argument and did not otherwise bring the issue before the trial court
after the Government’s closing argument.

       Wilkens’s contention is focused on the trial court’s sustaining relevancy
objections to two witnesses’ testimony, Tammy Brummitt, L.B.’s mother, and Rena
Parisien, a child protection case manager at Red Lake Family and Children Services.
These witnesses both testified after Count 5 concerning L.B. had been dismissed.
During direct examination of Brummitt, defense counsel asked whether she had ever
reported “concerns that [L.B.’s father] had sexually abused any of the children that
were in the house.” After the Government objected, defense counsel made an offer
of proof that he had a note indicating Brummitt had reported that L.B. had been
abused by her father. Because any evidence would have involved possible abuse of
L.B. and another child not involved in this prosecution, the court sustained the
objection on relevancy grounds. Wilkens also challenges the trial court’s twice
sustaining relevancy objections to Parisien’s testimony. The court first sustained a
Government relevancy objection after an attempt to have Parisien elaborate about a
conversation in which she heard “about [L.B.’s father] being abusive to [L.B.].” The
second relevancy objection was sustained after counsel asked Parisien whether “any
other children indicated that they had been sexually touched by [L.B.’s father].”

       The court did not err in sustaining relevancy objections to testimony
concerning victims not involved in any remaining counts against Wilkens. A district
court is given “broad discretion” to determine the relevance of evidentiary matters.
Smith v. Tenet Healthsystem SL, Inc., 436 F.3d 879, 885 (8th Cir. 2006). We will
reverse that decision only if there is a “clear abuse of discretion.” Suggs v. Stanley,
324 F.3d 672, 682 (8th Cir. 2003). The trial court was within its wide discretion to
find that evidence relating to whether a child uninvolved in the counts charged was
previously abused by someone other than the defendant is irrelevant to the questions
before the jury.

                                         -11-
       Wilkens only challenges one evidentiary ruling that might have related to
victims actually involved in the counts remaining against Wilkens after Count 5 was
dismissed. However, it is unclear whether the witness’s testimony would have
included information that T.J. or D.J. had been sexually abused because Wilkens did
not attempt to make any offer of proof regarding the contents of the elicited
testimony. In order to challenge a trial court’s exclusion of evidence, an attorney
must preserve the issue for appeal by making an offer of proof. Dupre v. Fru–Con
Engineering Inc., 112 F.3d 329, 336 (8th Cir. 1997) (citing Holst v. Countryside
Enters., Inc., 14 F.3d 1319, 1323 (8th Cir. 1994)). We will only consider an offer of
proof that is contained in the record. See, e.g., Potts v. Benjamin, 882 F.2d 1320,
1323 (8th Cir. 1989) (concluding that party must put evidence on the record in order
to challenge its exclusion on appeal). Because Wilkens did not make an offer of
proof at trial concerning what Parisien would have testified to when asked whether
“any of the other children indicated they had been sexually touched by [L.B.’s
father],” we cannot evaluate which child, if any, Parisien may have had knowledge
about. There were nine children from Wilkens and Jourdain’s home sent to the
FACNM, only two of which were involved in the counts against Wilkens. We cannot
properly evaluate the trial court’s decision to exclude the testimony as irrelevant
without knowing what the excluded testimony would have been. In the absence of
such an offer of proof, we have no basis in the record from which to conclude that the
ruling affected a substantial right of the defendant. See, e.g., United States v. Seibel,
712 F.3d 1229, 1235 (8th Cir. 2013); Johnson v. Hill, 274 F.2d 110, 115 (8th Cir.
1960). Even if the issue was raised pre-trial,4 it was incumbent upon Wilkens to make


      4
       Before trial, Wilkens filed a motion in limine relating to certain documents
that may have contained information suggesting the victims had previously been
abused by their fathers. The trial court stated that it would conduct an in camera
review of the documents, and if they “become relevant and admissible—in that the
Government does attempt to argue that one or more of the victims could not have
known a particular level of sexual detail unless [Wilkens] abused them—the Court
will provide the responsive documents to the defense.” The documents involved in

                                          -12-
an offer of proof at trial when faced with evidentiary rulings he now claims to be
improper. United States v. Kirkie, 261 F.3d 761, 767 (8th Cir. 2001). Thus, the issue
was not properly preserved for appeal, and there is no warrant for reversal on this
claim of error.

                               E. Strained Relationship

        Finally, Wilkens contends that limiting evidence of his strained relationship
with the victims’ fathers was error. Wilkens argues this error denied him due process
because he did not have a fair opportunity to offer evidence in his own defense or
confront his accusers. The court sustained relevancy objections to questions
concerning the strained relationship between Wilkens and the victims’ fathers,
including questions regarding the fact that Wilkens had previously reported the
fathers to the police. Defense counsel offered that he intended to suggest the victims’
fathers had a motive to fabricate allegations against him and they may have made the
initial call regarding the abuse, spurring the investigation.

       “[T]he Constitution guarantees criminal defendants ‘a meaningful opportunity
to present a complete defense.’” Holmes v. South Carolina, 547 U.S. 319, 324 (2006)
(quoting Crane v. Kentucky, 476 U.S. 683, 690 (1986)). Trial courts may exclude
defense evidence on grounds the evidence is “repetitive, only marginally relevant or
poses an undue risk of harassment, prejudice, or confusion of the issues” without
violating the Constitution. Id. at 326-27 (alterations omitted) (internal quotation


the motion in limine were never given to the defense attorney, and we see nothing in
the record indicating he attempted to obtain these documents. The district court’s
tentative ruling on admissibility pre-trial was not final, and not sufficient to preserve
any objections on appeal. See United States v. Big Eagle, 702 F.3d 1125, 1130 (8th
Cir. 2013). Because no objection was made at trial concerning these documents, the
district court was not called upon to exercise its discretion. Therefore, our review is
limited to plain error, of which we find none. See id.

                                          -13-
marks omitted). This attempt to link the fathers to the initial report of abuse due to
a strained relationship is speculative evidence at best. Because the court has wide
latitude to exclude evidence as irrelevant and speculative, the court did not abuse its
discretion. See United States v. Rabins, 63 F.3d 721, 726 (8th Cir. 1995); see also
United States v. Maestas, 554 F.2d 834, 837 n.2 (8th Cir. 1977) (“[E]vidence which
is vague and speculative is not competent proof and should not be admitted into
evidence.”). The exclusion of such evidence was not an unreasonable application of
evidentiary rules nor did it render Wilkens’ trial fundamentally unfair.

       The Confrontation Clause guarantees that a defendant has the ability to
confront his accusers. Crawford v. Washington, 541 U.S. 36, 51 (2004). We
understand Wilkens’s argument to be that he was denied the opportunity to challenge
the anonymous tip by indicating to the jury that the victims’ fathers may have
fabricated the tip. However, the excluded testimonial evidence is derived from the
direct examination of his own witnesses who were not his accusers. In fact, there was
no evidence admitted as to the identity of any anonymous accuser. Instead, the
evidence presented at trial focused on information learned from a full investigation
after the tip. Thus, the Confrontation Clause argument is misplaced as it does not
involve confronting any “witnesses against him.”

                                F. Cumulative Effect

       For his final challenge to his conviction, Wilkens argues that even if the
alleged errors we have already discussed were harmless individually, their cumulative
effect deprived him of a fair trial. Because we have not found multiple errors,
harmless or otherwise, we must also reject this contention.




                                         -14-
                            III.

Accordingly, we affirm Wilkens’s conviction.
               ______________________________




                           -15-